 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDRetailClerks Union, Local 770RetailClerksInterna-tional Association,AFL-CIOandCarl A.Palmer.Case 31-CA-2728January 14, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn February 14, 1973, Administrative Law JudgeJames R. Webster issued the attached Decision inthisproceeding.Thereafter,Respondent and theGeneral Counsel filed exceptions and supportingbriefs.Respondent and the General Counsel alsofiled answering briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge,only to the extent consistent herewith.The Administrative Law Judge found,inter alia,that Respondent Union violated Section 8(a)(3) and(1)of the Act by discharging six employees onNovember 12, 1971, because of their support for thecandidate who opposed the incumbent president ofRespondent Union in an intraunion election.' TheAdministrative Law Judge also found that Respon-dent engaged in certain conduct which interferedwith the exercise of employees' rights and therebyconstituted a violation of Section 8(a)(1) of our Act.We disagree with both of these conclusions.The record evidence shows that Respondent is alocal union with approximately 25,000 members. Ithas an office staff composed of approximately 100employees. These employees are under the directionand control of the union president who serves as thechief executive officer in charge of the administrativeoffices.None of Respondent's employees are repre-sented by an outside labor organization and all arerequired as a condition of employment to becomemembers of Respondent Union after 30 days.With respect to the six employees in question, theevidence shows that they were all discharged onNovember 12, 1971, the day after theintraunionelection.All had been active during the electioncampaign and had openly supported the candidacyofPresidentDeSilva's opponent. They attendedITheAdministrativeLaw Judgedismissed the complaint withrespect tothe allegationthat employee Carl A Palmerwas discharged in violation ofthe Act on September10, 1971, finding instead that Palmer was dischargedbecause of dereliction of duties at a time whenhis probationaryperiod wasmeetings, stuffed envelopes, and passed out literaturefor the opposition candidate. One of the employeesperformed functions for the opposition candidatecommonly associated with those of a campaignmanager. Several of the employees allegedly maderemarks favorable to the opposition candidate tounion members at the union offices.The decision to discharge the six employees wasmade solely by the president (and chief executiveofficer) of Respondent. At the time of the discharge,President DeSilva stated that he took the action inthebest interest of the membership who expectunqualified, loyal, and dedicated service. Principallyon the basis of this evidence as to motivation, theAdministrative Law Judge found that Respondentviolated Section 8(a)(3) of the Act by dischargingthese employees because of their internal unionelectioneering activities.Such a finding fails to give proper effect to otherelements which are necessary as a predicate for an8(a)(3) violation. Thus, in order to find a violation ofSection 8(a)(3) of the Act, there has to be evidence toshow that the discharges were motivated by unionanimus and that the conduct would have theforeseeable effect of either encouraging or discourag-ing union membership. Here, we must start with thefact that each of the six employees was already amember of Respondent Union and that they, liketheir fellow employees, were required to secure andretainmembership in the Union as a condition ofemployment. There is no evidence that any of theseemployees attempted to resign his membership. Onthe contrary, their interest clearly was in effectingmanagerial change within the organization itself, anobjectivewhich required that they maintain theirstatus as members of the Union. Likewise, there is noevidence that any of these employees was engaged inconcerted or union activities in seeking a separateand independent representative for the purpose ofcollective bargaining with Respondent. Accordingly,in view of the lack of any evidence of encouragementor discouragement of union membership by thosewho were discharged, we shall dismiss the complaintinsofar asitalleges aviolation of Section 8(a)(3) ofthe Act.Furthermore, we are not persuaded that Respon-dent violated the Act in any other manner by thedischarge of the six employees. The Board has foundviolationsof Section 8(b)(1)(A) in circumstanceswhere a union has taken various discriminatorycoming to an end We agree with the Administrative Law Judge'sdispositionof this allegation.but even if we disagreed with him on this issue,a dismissal of the allegation would nevertheless be required under ourtheory of the case, which is set forth in the body of our Decision208 NLRB No. 54 RETAIL CLERKS UNION, LOCAL 770actions against a member who opposed the reelectionof an incumbent union official.2 However, in each ofthose cases, the discriminatory action was directed attheunionmember in his capacity as a unionmember. There is no allegation in the instant case,nor does the record establish, that Respondent tookany action against the six employees in their capacityas union members, i.e., Respondent did not fine,discipline, or revoke their membership, nor did itdeny them rights or privileges available to otherunionmembers during the intraunion electioncampaign. Instead, Respondent's actions were direct-ed against the six only in their capacity as itsemployees.In two recent Decisions,3 the Board cited theLabor-Management Reporting and Disclosure Actas the source for the protection of a union member'sright to participate fully and freely in the internalaffairs of his own union. One of the purposes forwhich the Labor-Management Reporting and Dis-closureAct was enacted was the regulation andprotection of the rights of individuals in a union-member relationship.Unlike the cases previouslycited, it is the employer-employee relationship whichis the essence of the instant case. Consequently, itwould be inappropriate to look to the Labor-Man-agement Reporting and Disclosure Act to find thesame underlying public policy to support a violationof our Act where an employer-employee relationshipis involved. Therefore, we are persuaded that theproper exercise of our responsibilities requires thatwe consider and resolve the legality of thesedischarges within the framework of our own Act.Turning to the question of whether the discharge ofthe six employees by Respondent violated Section8(a)(1) of our Act, we would reiterate the fact thatthese employees were not engaged in organizingactivities for the purpose of seeking a separate andindependent representative. Nor were they seeking toredressgrievanceswithin the framework of theexisting employer-employee relationship. Rather, itwould seem that the thrust and purpose of theiractivitieswas to effect a change in the top manage-ment of their Employer Union, the election activitiesmerely serving as the means by which this goal couldbe accomplished. However, an employee of a union,like any other employee, has no protected right toengage in activities designed solely for the purpose ofinfluencing or producing changes in the managementhierachy.Nor, in pursuing such an object, are theemployees in any more favorable posture when theseeffortsare directed towards a group outside theinternalorganization itself, such as the unionmembership or the stockholders of a corporation. Anattempt by the dischargees to influence the selectionof their chief executive officer is not brought within357theprotection of the Act because the employerhappens to be a union.Finally,theAdministrativeLaw Judge foundcertainviolationsofSection 8(a)(1) of the Actrelating to Respondent's interrogating and pollingemployees,solicitingemployees to take certainactions, and creating the impression of surveillanceof employees.Itappears that in each instanceRespondent's conduct arose within the context of theintraunion election campaign.Consequently,for thereasons set out above,we find that Respondent'sconduct does not violate Section 8(a)(1) ofthe Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce and in a business affecting commerce withinthemeaning of Section 2(2), (6), and (7) of the Act.2.The Respondent has not engaged in unfairlabor practices within the meaning of Section 8(a)(1)and (3) of the Act, as alleged in the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.2Carpenters Local Union No 22, United Brotherhood of Carpenters andJoiners of America, AFL-CIO (William Graziano, d/b/a Graziano Construc-tionCompany),195 NLRB I (fined a member),andHoisting and PortableEngineers,Local No4 and its Branches of the InternationalUnion ofOperating Engineers (The Carlson Corporation),189 NLRB 366 (denied amember of the use of the union-operated nonexclusive hiring hall)3CarpentersLocal Union No 22, (William Graziano d/b/a GrazianoConstructionCompany), supra,andJacobs Transfer, Inc,201 NLRB 210TheJacobscase, in which the Board found a violation of Sec 8(a)(1) of theAct, is distinguished from the instant case by the fact that the dischargee'sintraunion activities were inextricably tied to his effort to secure changes inemployment conditions through changes in the collective-bargainingagreementDECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER,Administrative Law Judge:This casewas heard in Los Angeles, California on September 26, 27,and 28,1972, upona complaint of the General Counseland answer of RetailClerksUnion, Local770,RetailClerksInternational Association,AFL-CIO,herein calledRespondent or Union.The complaint was issued on July28, 1972,on charges filed November19, 1971, and July 27,1972. The complaint alleges that Respondent dischargedCarl Palmer and six other employees of the Union becausethey supported and campaigned for the unsuccessfulcandidate for the presidency of the Union and thatRespondent interferedwith,restrained,and coercedemployees in their right to support such candidate, andthat Respondent has thereby violated Section 8(a)(1) and(3) of the National Labor Relations Act, herein called theAct. 358DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon the entire record, including my observation of thedemeanor of witnesses, and after due consideration of thebriefs filed by the General Counsel and Respondent, Imake the following. 1FINDINGS OF FACT1.JURISDICTIONRespondent is a local union affiliated with the RetailClerks International Association, AFL-CIO, and main-tains its principal place of business in Los Angeles,California, where it is engaged in organizing unrepresentedemployees and in representing its members and otheremployees in collective bargaining with various employersconcerning wages, hours, and other terms and conditionsof employment. Respondent receives an annual grossincome in excess of $500,000, of which in excess of $50,000isremittedannually to the InternationalUnion inWashington,D.C. Respondentmaintainscollective-bar-gaining agreements with Food Employers Council, Inc.,and its employer-members, including Safeway Stores, Inc.,Food Giant Markets, Inc., Ralphs Grocery Co., and VorisGrocery Co., which employers are engaged in retail saleswithin the State of California.Each has an annual gross income in excess of $500,000and purchases products valued in excess of $50,000annually from suppliers located outside the State ofCalifornia or from suppliers from within the State ofCalifornia who obtain such products from outside the Stateof California.Respondent is an employer engaged in commerce and ina business affecting commerce within the meaning ofSection 2(6) and (7) of the Act. Respondent is a labororganization within the meaning of Section 2(5) of the Act.Ii.THEALLEGED UNFAIR LABOR PRACTICESA.Prefactory Statement andIssuesRespondentis anorganization of approximately 25,000members. On November 11, 1971, there was an election ofofficers conducted among the members of Respondent.Opposing incumbent Joseph T. DeSilva for the office ofpresident was Samuel Matelson, who at that time wassecretary-treasurer of Respondent.Matelson announcedhis candidacy on September 3, 1971. The election was wonby DeSilva.Respondent has an office staff of approximately 100employees. They are all required to become members ofRespondent after 30 days of employment; thus theyparticipated in the election along with other members ofRespondent. Six of these employees were terminated on.November 12, 1971, the day after the election, and oneemployee was terminated during the campaign, on Septem-ber 10, 1971. The issues are:(1)Whether six employees were terminated on Novem-ber 12, 1971, because they supported and campaigned on'General Counsel's Motion to Correct Transcript dated November 7,1972, is granted.2This finding is based on evaluation of testimony on this issue,which Ifind to be more determinative of the issue than the general statement ofRespondent's counsel in letter to Board agent dated December 27, 1971, inbehalf of Matelson for president or because of misconductincluding campaigning during working hours.(2)Whether Respondent terminated Organizer Carl A.Palmer on September 10, 1971, because of his support ofMatelson or for poor work performance.(3)Whether during the period of the campaign fromSeptember 3, 1971, to November 11, 1971, RespondentviolatedSection8(a)(1)of the Act by interrogatingemployees concerning the election; by directing employeesto support DeSilva for president; by requesting employeesto engage in surveillance of supporters ofMatelson;and/or by statements giving the impression of surveillance.DeSilva besides being president of Respondent was chiefexecutive officer in charge of Respondent's administrativeoffices. Vice President Lois McKinstry was next in chargeas the executive administrator. The office force wasdivided into six principal departments: Research Depart-ment under Hugo Morris; the Membership Services andEmploymentDepartment underMarilynGrace; theRecordsDepartment under Evelyn Pugh; Health andEducation and Medical Benefits Department under Shar-onMorgan;Maintenance Department under LaurenceDunn; and the IBM operations under Dan DeSilva, son ofPresident Joseph DeSilva. Samuel Matelson was in chargeof the organizers employed by Respondent. Each of theabove-named supervisors were supervisors within themeaning oftheAct in that they effectivelymaderecommendations to the executive staff in respect to hinngor discharging of employees and had authority to disciplineemployees with warning slips. Under Department HeadsGrace, Morgan, and Pugh were assistant supervisors, alsocalleddepartment heads but their functions were toinstruct other employees in their day-to-day operationsand to oversee their work; they did not have the authorityeffectively to recommend hinng or firing or to issuewarning slips.These were Barbara McKenney underGrace,Nina Jovanovic under Morgan, and BernadetteFrank and MelbaBarns underPugh. Employee SherryNelson testified that Jovanovic's contact with her was "as afellow employee." McKenney testified that if an employeerequired discipline, she reported it to Department HeadGrace who would take care of it. I find that McKenney,Jovanovic, Frank, and Barns are not supervisors within themeaning of the Act.2B.Dischargeof Carl Palmeron September 10,1971In the summer of 1971, Respondent started an organiza-tional drive and employed several new organizers. Carl A.Palmer was employed by Respondent on June 28, 1971, asan organizer. He was interviewed by Matelson, who was incharge of organizers, and on recommendation of Matelsonhe was then interviewed by Vice President McKinstry andPresidentDeSilva. Palmer and several other organizerswere assigned by Matelson to organize the employees ofOle's Hardware Company, which has two retail stores, onewhich hestated that, "Eachof thevarious departments has one or moreDepartment Heads who make recommendations to the Executive Staff, i.e,LoisMcKinstryor JosephT DeSilva,in respect to hiring or discharging ofemployees " RETAIL CLERKS UNION, LOCAL 770inPasadena and one in Rosemead, California. Palmer,along with organizers Vic Lee and Rod Diamond, soughtto organize the employees at the Pasadena store.The organizers would approach employees about unionbenefits and membership as they came out of the store forlunch and after work. Rather frequently, Palmer wouldleave the store area, stating to Lee or Diamond that he wasgoing to the bank or had something to do in connectionwith his car or was going to the office or was helping SamMatelson. During the course of the attempt to organize thePasadena store, Palmer obtained no authorization cards.Both Lee and Diamond obtained cards. It is the policy ofRespondent that an organizer initial cards he obtains.Several meetings with employees of Ole's Hardware Storeswere scheduled. For one of the meetings Matelson askedPalmer to pass out notices of the meeting to Pasadena storeemployees. The meeting was held but no employees fromthePasadena store appeared. As later discovered byOrganizer Lee, the employees at this store had not receivedany notice of the meeting; Palmer had failed to pass themout.3Palmer did not engage in any campaign activities onbehalf of Matelson prior to his discharge. Palmer testifiedthat he had a conversation with fellow organizers Lee andDiamond regarding the campaign for officers of theUnion. He told them in substance that he was happy tohear that there would be an election and that some of theso-called democratic principles could be checked up onand there would be a chance for alternatives. Palmer didnot recall when the conversation occurred, nor where, norifhe had more than one conversation with the twoorganizers on the matter. He also testified that he "madeclearmy support of Sam [Matelson ]," but did not testifyhow he made it clear.Once a week Respondent holds meetings of organizers atwhich organizers give reports as to contacts and progressmade. These meetings are conducted by Lois McKinstryand Sam Matelson. At one of these meetings, McKinstryasked Palmer why he had not turned in any authorizationcards. His reply was that "we workas a team."Organizer Lee reported to McKinstry that Palmer hadmissed meetings with the organizers as prearranged andthat Palmer had failed to pass out notices of a unionmeeting to the employees at the Pasadena store, and thathe generally spent a good bit of time away from the store.On Friday, September 10, 1971, Respondent held ameeting of its executive board. As DeStlva was not present,McKinstry presided over the meeting. When she came intothemeeting room she handed Palmer an envelopecontaining a check and stated "this is your termination.You may leave now." Palmer did not move and asMcKinstry started walking back to the head of the table3Matelson testified that although he assigned Carl Palmer to pass outthe notices of this meeting,nevertheless he and Business Agent Bob Brookspassed out the literatureMatelson testified that he was told by an employeewho works at Ole's Rosemead store that the reason no one attended themeeting-the second meeting for Ole's employees-was because theemployer had found out about the first meeting and who attended and theemployees were frightened The testimony of Matelson is very vague andinconclusive as to whether or not Palmer passed out any notices of themeeting to employees at the Pasadena store The one employee that359she turned to Palmer, raised her voice, and stated, "I said,you may leave now." Palmer then left.The question is whether or not Palmer was terminatedbecause of support or suspected support of Matelson orbecause of his poor work performance. At the time of hisdischarge,Palmer had not engaged in any campaignactivities in support of Matelson but had made a vaguecomment about the campaign to two fellow organizers.There is no question but that his work record was verypoor. He did not turn in a single authorization card, and hefrequentlywas absent from his place of duty duringworking hours. McKinstry may have suspected Palmer ofengaging in campaign activities during the working hoursthat he was away from the Pasadena store. About 3 or 4days after Palmer was discharged, McKinstry called officeemployee Grace Panzera into her office and told her thatshe knew she had been dating Palmer. McKinstry toldPanzera that Palmer was discharged because he wasinefficient and did not hand out any authorization cardsand that he had been campaigning for Matelson duringworking hours. DeSilva made a similar statement at ameeting of Respondent's executive board 2 weeks afterPalmer was discharged. On inquiry by a member of theboard as to why Palmer was discharged, he stated thatPalmer was fired because he was incompetent and hadcampaigned on union time, and not because he was asupporter of Matelson. He further offers his opinion as towhy McKinstry terminated Palmer at a board meeting andnot privately, that "she was probably using self-controlbecause she was so mad at Carl's disloyalty that sheprobablywould have bodily thrown him out of thebuilding instead of terminate him." If Palmer had in factleft his place of duty to engage in campaigning, this wouldhave violated a directive of Respondent and would havebeen misconduct subject to disciplinary action.Palmerwas a probationary employee as were allorganizers during their first 90 days of employment. Hewas discharged summarily without a warning notice-ex-cept for McKinstry's interrogation of him for no authoriza-tion cards-and without any consultation between McKin-stryandMatelson.McKinstry testified that warningnotices are not customarily given to probationary employ-ees.The question is-to what extent if any did McKinstry'ssuspicion that Palmer was campaigningfor Matelson-notjust campaigning on worktime-play in the decision todischarge him. That is, would Palmer have been dischargedfor the faults of inefficiency and inattentiveness to dutymanifested in his probationary period, and for suspectedviolation of the rule against campaigning on duty hours,irrespective of his support for Matelson. In view of thedegree of Palmer's dereliction of duties and the fact thatthe probationary period was coming to an end, I find thatMatelson talked to about the second meeting was employed at theRosemead store and not at the Pasadena store Organizer Lee talked toeight employees of the Pasadena store as to the reasontheydid not attendthe meeting and was told by each that they had not received notice of themeeting Also, in view of the evidence to the contrary and the lack of anydetails from Palmer and Matelson regarding distribution of literatureannouncing the second meeting, I do not credit Palmer's testimony that"yes," he passed out notices at the Ole's store 360DECISIONSOF NATIONALLABOR RELATIONS BOARDhe was discharged for these reasons, irrespective of the factthat he was or might have been pro-Matelson.C.Respondent's Letters to EmployeesOn September 9, 1971, DeSilva sent letters to each ofRespondent's employers "asking for a brief writtenstatement expressing your approval of the policies of Local770 under my stewardship which I will be proud to print insupport of my policies." Enclosed with each letter was asheet that the employee could use in complying with thisrequest, as follows:Mr. Joseph T. DeSilvaRetail Clerks Union, Local 7701515 North VermontLos Angeles, California 90027Dear Mr. DeSilva:Iendorseyour candidacy for the Presidency of Local770 in the November 1971 Local 770 elections. Youhave mypermissionto publishmy endorsement as wellas the commentswhichI have made below.DateSignature[Spacewas provided below the signature for com-ments.]Following receipt of the letters, several employees hadconversations with supervisors about them. Janet Colesasked her supervisor, Evelyn Pugh, about the letter andwas told that they had to turn the letter in. Coles thensigned the letter, but made no comments, folded it andturned it in. Employee Omega Nero was told by hersupervisor,Marilyn Grace, to put her comments on theletter and to turn it in to her as soon as possible. Nero putthe following comment on her copy of the letter: "I wish toexercise my democratic right at this time by advising youthat I willnotoppose, nor endorse either candidate byreasons which are personal, and known only to myself."The next day Joel Polk, Respondent's second vicepresident, came to Nero and told her that DeSilva was veryupset because of the comments she made on her copy ofthe letter. He asked Nero to reconsider and to join DeSilvain the campaign. DeSilva Joined the two and told Nero thathe did know that she was mad at him and he asked her tocampaign for him. She advised him that she did not havetime.Employees Marjorie Caldwell, Sherry Nelson, and SallyMcGlassen testified to conversations with DepartmentHeads McKenney and Jovanovic to the effect that theywere told to sign the letters and turn them in; but 1 havefound that McKenney and Jovanovicare notsupervisorswithin the meaning of the Act.On September 13, 1971, Respondent distributed thefollowing letter to all employees:TO: ALL LOCAL 770 STAFF AND TRUST FUND PERSONNELAT 1515 NORTH VERMONTFROM: LOISRE: ELECTIONMany of you have asked to meet with Mr. DeSilva orme with regard to assisting Mr. DeSilva in his electioncampaign.We have not found the time to comply with yourrequest to meet on an individual basis since the work ofthe Union must continue without interruption.We are, however, planning to schedule group meetingswith any of you who desireto assist us at which time wewill answer any questions which you may wish to askregarding this unfortunate situation.We are indicating below, the various times when MrDeSilva, Hugo, or I can meet with you at other thanbusiness hours. Please indicate if you desire to attend ameeting in the Board Room,at 8:00 A.M., or duringyour lunch hour, or at 5:30 P.M., when the officecloses.For your convenience, we will serve coffee and rolls inthe morning or sandwiches at lunch, coffee after 5:30P.M.Please return this bulletin by noon Tuesday, September14, 1971, indicating your preference.Your offers of assistance are appreciated.8 am/s/ LoisLoisMcKinstryNoon1pm 5:30 mWed. 9/15------------------Thurs. 9/16------------------Fri. 9/17----SignatureThe meetings that were held pursuant to this letter wereconducted by McKinstry, DeSilva, and/or Morris. One ofthe luncheon meetings lasted for 20 minutesbeyond thelunch period. Employees who attended this meeting werenot docked or penalized in any way for theirlateness inreturning to work.Respondent's letter of September 9, asking employees totake overt action in support of DeSilva, constituted illegalpolling and interrogation of employees as to their positionand views in the impending election. The letter wasimplemented by statements of Department Heads EvelynPugh and Marilyn Grace, Second Vice President Polk, andPresident DeSilva.The same is true of Respondent's letter of September 13,1971, which interrogated and polled employees to identifythose who would assist DeSllva in his election campaign.The letters went further than polling and interrogation,which are calculated to elicit verbal responses, and alsosolicitedspecificactions to be taken by employeesdemonstrating their support for DeSilva.D.Alleged Solicitation of SurveillanceIn early September 1971, DeSilva issued a directive that RETAIL CLERKS UNION, LOCAL 770therewas to be no campaigning during working hours.This directive was made known to all employees.At some date in September 1971, DeSilva came toemployee Shirley Hocker in the employment departmentand asked her if she was friendly with Marjorie Caldwell,who also worked in that department. Hocker answered thatshe was. The two worked side by side at the employmentcounter serving the members as they came in seekingemployment. Caldwell was a very active supporter ofMatelson. DeSilva then told Hocker that he was concernedthat there might be campaigning during office hours andhe asked her to notify him if there was any kind ofcampaigning for Matelson or discussion about the cam-paign when members came into the department.He alsotold Hocker that he would appreciate it if she would relateto him any conversation that she might pick up about theplans of the campaign. A few days later, DeSilva calledHocker at her home about a business matter and duringthe conversation, Hocker told him that she did not thinkshe was going to hear anything on the campaign. He toldher then to just forget it.I find nothing illegal in DeSilva's asking an employee toreport rule violations or other misconduct during workinghours; furthermore,Ifind nothing illegal in seekinginformation about the plans of the opposition candidate inthe campaign;this is not asking about the campaignactivitiesor sentiments of employees.It is not illegalsurveillance.But, in soliciting an employee to commit anovert act of support for him, DeSilva is interfering withHocker's campaign activities, which is equated with her"union activities," and in so doing his conduct violatesSection8(a)(1) of the Act.E.Impression of SurveillanceAt a meeting of the members of the Union in earlyOctober 1971, held in the Knights of Columbus Hall inInglewood,California,thevarious candidates spokerelative to the pending election. Business Agent TedKastenbaum spoke as candidate for a position onRespondent's executive board and stated that he wished torun as an independent.When President DeSilva spoke, hesaid that Kastenbaum was not as independent as hesounds; that he had recently met secretly with theopposition;thatDeSilva knew where they had met, whatwas said and how many were there; that 14 persons werethere and that he could give their names and otherinformation about the meeting. Kastenbaum had in factattended a meeting of the Matelson group at the home ofPalmer a short time before and 14 persons had beenpresent in the house.The meeting at the Knights of Columbus Hall inInglewood was not a meeting of employees of Respondentbut of members who were employed in another cominuni-ty.Although the meeting was open to all members,there isno showing that,other than candidate Kastenbaum, any ofRespondent's employees were present.On the other hand,itiscertainly reasonable to expect that DeSilva's state-ment, made in an open meeting, that he knew who the 14personswere,was heardby orwould be repeated toemployees of Respondent,some of whom were among the14 persons.I find that this statement of DeSilva created an361impression of surveillance of the campaign activities ofemployees,which,as previously mentioned,are equatedwith union activities,and by this statement Respondenthas interfered with,restrained,and coerced employeeswithin the meaning of Section 8(a)(1) of the Act.F.Dischargeof Six OfficeEmployees November12, 1971On November 12, 1971, shortly before the end of theworkday, office employees Marjorie Caldwell,Janet Coles,Lois Felder, Sally McGlassen, Sherry Nelson, and GracePanzera were each handed an envelope containing a checkand a letter notifying each of her termination.The letterswere the same,as follows:Enclosed are all monies due to you as of November 12,1971, which constitutes your current pay, accumulatedsick leave,and your pro-rata vacation pay.This is notice of severance of your employment fromour organization effective November 12, 1971, for lackof cooperation with your supervisor,unsatisfactorywork performance, an indifferent attitude,and conductunbecoming of an employee engaged to serve themembers.Iknow you willunderstand that this action is in thebest interest of the membership of this union whoexpect unqualified loyal and dedicated services.The lettersweresigned byPresident DeSilva.These weregiven to the employees by Department Heads Morgan andPugh.Caldwelland McGlassen tried to see DeSilva but hewas in conference with Business Agents Ted KastenbaumandMelvinDaily.DeSilva told his secretary to tellCaldwell thathe would not talk with her,that the matterwas closed,and to tell all of the women that the matter isfinished.Caldwell,McGlassen,aid Nelson then went to McKin-stry.Caldwellsaid that the terminations were unfair andasked if something could not be done.McKinstryrepliedthat the terminations were effected by the chief executiveofficer and that there was nothing she could do about it;that she was not responsible for their terminations.1.Lois FelderFelder was employed by Respondent in May or June1968.She worked in the Records Department underDepartment Head Evelyn Pugh. Her job was to affiliatenew members. She processed approximately 15 to 20 newmemberseach day.In the latter part of September 1971, Department HeadBernadette Frank introduced a person to Felder as the son-in-law of BusinessAgent Andy Anderson,and askedFelder to affiliate him with the Union. During the courseof filling out forms,Felder toldhim that there was going tobe an election of officers for the Union and that he shouldattend some of the meetings.He said"Oh, you mean thatthing about Sam Matelson."Felder said that Matelson wasa nice guy.On the following day Felder was called to the office of 362DECISIONSOF NATIONALLABOR RELATIONS BOARDDan DeSilva, son of President DeSilva. Shortly thereafterPresident DeSilva and the son-in-law of Andy Andersoncame in. President DeSilva asked Felder if she knew theyoung man, pointing to Anderson's son-in-law. Felderreplied that she did; that she had affiliated him the daybefore.DeSilva then asked her if she told him that SamMatelson was a nice guy. Felder replied that she did not.Felder asked Anderson's son-in-law to say what she hadsaid and he replied that he did not remember. DeSilva thentold Felder that if she was going to say anything at all whydidn't she say something good about him. Anderson's son-in-law then left the room and Felder stated, "Mr. D., youare wrong." He then told her not to call him Mr. D. andstated that if she wanted to say anything good, she shouldhave said something good about him. He then turned toDan DeSilva, his son, and told him to take Felder off ofthe window immediately; that he did not want her to comein contact with the members at all. He also said that JanetColes and Grace Panzera were to be taken away from thewindows that day. President DeSilva left the room andFelder stated to Dan DeSilva that his dad was wrong; thatshe had campaigned for him but was not going to do soany longer.This occurred shortly before lunch, and when Felderreturned from her lunch break she found that hertypewriter had been moved to the back corner of thedepartment. Thereafter and until her termination she didmailing, telephoning, and typing. At the same time, thepositions of Coles and Panzera were changed from thewindows to the back part of the department.During 1971, Felder had received two written warningnotices, one dated June 21 and the other dated November3. In the notice of June 21, Felder was reprimanded for (1)spreading rumors, particularly when they involved thereputation of union personnel; (2) disobeying instructionsthat she was to observe and not participate in a particularpicket line; (3) using an outside agency regarding aproblem involving her son rather than using proceduresavailablewithin the Union; and (4) for tardiness inreporting to work. She was advised that she would be givenone more opportunity to perform work in accordance withestablished union policies.In the November 3 warning notice, McKinstry set forththat the Union had been contacted by three different creditorganizations regarding delinquent accounts of Felder.Felder was warned that if her wages were attached or if theUnion continued to receive calls regarding this matterthere would be no alternative other than to terminate her.Department Head Pugh testified that when Felder wasmoved to the back part of the department, Pugh noticedthat she was getting a number of telephone calls whichPugh later learned were from creditors. Pugh also testifiedthat in the fall of 1971, Felder was late a number of times,but could not testify as to how many. Pugh spoke to agroup of girls including Felder regarding tardiness,warning them to please improve; that five tardinesses in Imonth warrants a warning notice. She did not talk toFelder personally about this matter, but has asked Felder'simmediate supervisor to talk to her about it. Pugh alsotestified that Felder had an inability to follow supervision,but when asked if she could recall any instances, shetestified, "No, not any specific instances."2.Janet ColesColes started her employment with the FoodBenefitFund in November 1963. The Food Benefit Fund was atrust fund administered by an equal number of employerand union trustees for the benefit of members ofRespondent. It was a separate entity from Respondent,however, and maintained a separate payroll. In the fall of1970, itmerged with benefit funds of other locals andmoved its offices to Inglewood, California. When it did so,Colesobtained employment with Respondent in itsHealth-Education and MedicalBenefitsDepartment. InJune 1971, she was transferred to the Records Departmentunder Pugh. She worked at one of the windows affiliatingnew members, as did Lois Felder; and as previouslymentioned, she was also transferred to the back part of thedepartment in the latter part of September 1971 along withemployees Felder and Panzera by order of PresidentDeSilva.At the times involved herein Respondent had sevenwindows where employees processed or affiliated newmembers. They also issued withdrawal cards and transfersand received dues and gave receipts. After Felder, Coles,and Panzera were transferred to the back of the depart-ment, their work consisted of processing death claims,attorney referrals, and dues letters.Shortly before her employment, in the Records Depart-ment, in June 1971, Coles was issued a written warningreprimanding her for (1) making criticisms and commentswhich affect an individual's reputation, (2) making errorson documents such as incorrect social security numbersand omission of birthdates, and not correcting thempromptly, (3) not posting or recording complete informa-tion regarding a union member. and (4) for criticizing thework of other employees. The warning notice states that itwas being recommended that Coles be transferred to theRecordsDepartment and given another opportunity.Shortly thereafter she was transferred to the RecordsDepartment. But, according to Records Department HeadPugh, Coles made many typing and/or spelling errors oncards and forms in the processing of new members in herdepartment after the transfer. This was reported to Pughby Department Head Bernadette Frank.The forms and papers that were completed in theprocessing of a new member were reviewed by anotherperson on a clearing desk. If a large number of errorsappeared, this was reported to Department Head Pugh. Inthisprocedure, Pugh received a report on Coles on theaverage of about once a week. On one occasion inSeptember 1971 Coles affiliated 18 employees in one dayand made a mistake on each one; on one ledger there werefivecorrections.Pugh spoke to Coles one time inSeptember 1971 regarding her errors, but no writtenwarning was given to her. Pugh testified that Coles wasloud and boisterous in dealing with people; that "it is hercharacteristic"; and thatsome membersobjected. RETAIL CLERKS UNION, LOCAL 7703633.GracePanzeraPanzera was employed by Respondent on July 25, 1970,and worked in the Records Department. She was assignedto one of the windows and processed new members. InMarch 1971 she received some training for the PBX Boardand on the reception desk, and thereafter she filled in onthese jobs when the regular girls were out for lunch orotherwise off from work. On about September 23, 1971,she, along with Felder and Coles, was transferred from thejob of processing new members to a job in the back of thedepartment handling mail;here she had no personalcontactwith union members or prospective members.Department Head Pugh testified that when she firstcame to the Records Department in the latter part ofAugust or the first part of September 1971, Panzera was avery excellent employee, but that Panzera liked to work onthe switchboard and did not like going back and forth,which Panzera verified. Pugh testified that about a weekbefore Panzera was moved from the window to the backpart of the department, Pugh came into the department atlunch to find all of the phones ringing. She answered asmany as she could and noticed that Panzera was on one ofthe phones quite sometime; she picked up another phoneon the same line and foundthatitwas a personal call. Shetold Panzera to please limit her telephone calls and to takecare of the calls of the members. Panzera denied that thisoccurred. Pugh testified that this was the "real reason"Panzera wasmoved from the window job. Pugh alsotestified that on about November 10, 1971, Panzera wasvery dilatory in the handling of a death claim. Panzera wasbeing trained to handle this type of claim; only supervisorswere handling them at that time.On November 10 she wasgiven a claim to process at/or about 11:30 in the morningand it was not completed by the end of the day. Accordingto Panzera, Supervisor Frank was to check back with herand assist her on it, but did not do so. She went to Frankonce during the day but Frank said she was busy andwould see her later. Pugh also testified generally thatPanzera'sperformancewas not up to par and sheconcluded that this was because she was being shiftedbetweenwork in the Records Department and theswitchboard.4.SallyMcGlassenMcGlassen was employed by Respondent on April 28,1971, as a secretary to President DeSilva. Near the end ofJune 1971, she was transferred to the Health andEducation Department under Sharon Morgan.Her workconsisted of interviewing or talking with members regard-ing their benefits and claims and checking eligibility forbenefits.On November 12, 1971, McGlassen was given hertermination notice by Morgan. After reading it, McGlas-sen asked Department Head Nina Jovanovic if she knewanything about it, and Jovanovic replied she did not.McGlassen had received no warning notices about herwork,and the discharge came as a surprise.Although Jovanovic had nothing to do with thedischarging ofMcGlassen,she testified that there were"discrepancies" in the way McGlassen performed herduties; that she had to tell McGlassen several times to stopmaking conversation with employeeSherryNelson andwasting time; that on one occasion work was left on herdesk unfinished;that in July1971 a claim involving $1,200was mishandled and Jovanovic testified that McGlassenhad workedon the claim,although it is not clear what herpartin it was.Jovanovictestified that she spoke toMcGlassen about the matter,but she could not relate theconversation.McGlassencrediblytestified that the firstshe heardof the error was after her discharge when she wasseeing about collecting her unemployment benefits.5.Sherry NelsonNelson was employed in May1969 bythe Benefit FundOffice, and like Caldwell and Coles, she transferred toRespondent'sofficewhen the Fund moved its offices toInglewood,California.On the day following her receipt ofher termination notice she called Department HeadJovanovic at her apartment about the matter.Jovanovicstated that she was very surprised at it and was very sorryabout it;that she would now have to do Nelson'swork aswell as her own. Nelson had received no warning noticesabout her work.As previously found,Jovanovic is not asupervisor within the meaning of the Act.Although Jovanovic had no part in the discharge ofNelson, she testified that Nelson'smain job was 'to fileemployer reports, and that files were kept by Nelson on herdesk for many weeks; that this created a problem for theother girls who would have to look on Nelson's desksometimes for files. One time inJuly 1971,DepartmentHead Morgan offered to help Nelson straighten out herdesk but Nelson replied that she would take care of itherself.Jovanovic also complained that Nelson was latecoming to work on a number of occasions, eight timesduring the month of October,and Jovanovic talked to herabout it.Department Head Sharon Morgan did not testify, nordid President DeSilva.6.Marjorie CaldwellIn 1961 Caldwell started working for the Food BenefitFund and when it moved its offices in the fall of 1970, sheobtained employment with Respondent in its EmploymentDepartment under Marilyn Grace. Her job was to try tohelp unemployed members get together with employersseeking employees. She interviewed members and contact-ed employers.On an average she would have contact withabout 50 members during a week.On the weekend ofSeptember 25, 1971, Caldwell was called at home byDepartment Head Marilyn Grace and told that effectivethe following Monday she would be moved to the Health-Education Department.Grace gave as the reason that theywere shorthanded and Caldwell had had prior experiencein the Benefit Fund.Thereafter Caldwell worked underDepartmentHead Sharon Morgan;her job was toalphabetize IBM cards and to check eligibility of membersformedical claims and she "stuffed envelopes" withmaterial being mailed to members. In this job she had noofficial contact with members of the Union.During Caldwell's 10 years of employment with the 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDFood Benefit Fund and Respondent she had received nowarning notices, nor had her work been criticized. InAugust 1971 Respondent received a letter expressingappreciation for "outstanding cooperation we have re-ceived from the members of your staff in meeting ourrecruiting needs, particularly, for the assistance from MargeCaldwell and Bobbie McKenney."After Caldwell was transferred to Morgan's departmenton September 27, 1971, some of the unemployed memberswith whom she had had dealings would call for her byname. Department Head Jovanovic told Caldwell that shewas not to have dealings with members on the telephone.On October 15, 1971, McKinstry issued a notice to allemployees regarding unnecessary telephone calls; particu-larly calls discussing the campaign.On November 5, 1971, Department Head Morgan issuedthe followingmemorandum to all employees in herdepartment:To All Employees of the Health Education andMedical Benefits Department:On October 15, 1971, Lois McKinstry issued a warningnotice to all departments requesting that no unneces-sary phone calls be made by any employee, particularlycalls discussing the campaign on the telephone duringworking hours.Irrespective of Lois McKinstry's warning, the prohibit-ed activities have continued and this notice is to adviseyou that this Department has been in violation.Iam herewith authorizing Nina Jovanovic to interceptall phone calls being made to or out of this Departmentand in her absence, for her to designate one of thepersons on duty to do the same.Thereafter Jovanovic monitored all telephone calls. If amember called for Caldwell. Jovanovic told the membersof the department that would handle his business; if it wasone of Caldwell's children calling, Jovanovic would giveCaldwell the call.Department Head Jovanovic testified that she does notknow of anything that might have triggered the dischargeof Caldwell. Her only complaint about Caldwell was thatshe had personal telephone calls and sometimes stayed onthe telephone a long time.On or about September 24, 1971, a union member, JamesCalafat, came to the office of McKinstry and reported thatone of the girls in the Employment Department had talkedto him against President DeSilva and for a change in theoffice of president of the Union; that the girl who did thiswas an attractive, charming lady with dark brown hair,about 30 years of age and wore large, round glasses.McKinstry concluded that he was referring to Caldwell, asthis description fits Caldwell? She told Calafat to put theinformation in writing. McKinstry then told DeSilva aboutthe conversation.DeSilva directed that Caldwell be4To some degree but a lesser degree,this description fitsDepartmentHead Barbara McKenney, who did the same type of work, both girls werewitnesses5Calafat did not testify and I cannot find from the hearsay evidence thatthe event he related did occur.Caldwell denied the conversation but statedtransferred to the Health,Education and Medical BenefitsDepartment as she was familiar with that work and in thatdepartment would not have access to the members onworking time.The transfer was effected on September 27,1971.Under date of October 3, 1971, DeSilva received a letterfrom Calafat setting forth the comments made to him bythe above-described person in the Employment Depart-ment.He stated that"she criticized your actions andactivities,saying that you had too many outside interests,not paying enough time to union affairs while spendingunion money.That after 36 years it's time for a change."5G.Conclusions as to Dischargesof Six OfficeEmployeesIt is well established that active opposition by a unionmember to the reelection of an incumbent union official isprotected activity within themeaningof Section 7 of theAct .6Caldwell was very active on behalf of Matelson;many of themeetingsof his campaign workers were at herhome; and she was "sort of" his campaignmanager.Respondent was aware of these facts, and to be sure shedid not engage in campaign activities during workinghours, her work assignment was changed so that she wouldhave no contact with members. Also, Panzera, Felder,Coles, McGlassen, and Nelson were all active supporters ofMatelson in his campaign for president of the Union; theystuffed envelopes and passed out literature. Following areport by a new member that Felder had said a good wordto him about Matelson, Felder, Panzera, and Coles weremoved to jobassignmentsthat gave them no contact withmembers during workingtime.Coles and Nelson hadworked with Caldwell in the Food Benefit Fund beforecoming with Respondent. Shortly after Matelson an-nounced his candidacy on September 3, 1971, Second VicePresident Polk told Coles that he did not want to see herget hurt; that he would rather she not run around withCaldwell; that she should not get involved in any politicalfight.In late October or early November 1971 Matelson soughtand obtained use of an index card file of names andaddresses of union members. The Union's bylaws andconstitution require that this file not be out of thepossession of the Union; and in order to comply with thisrequest, Larry Dunn, department head of theMaintenanceDepartment, was assigned to accompany this file to ameeting with Matelson and his campaign helpers. Themeeting was at the home of Marjorie Caldwell, and besidesCaldwell and Matelson, all of the girls involved inthis casewere present except Felder. Several other persons were alsopresent.McKinstry testified thatDeSilva rarely dischargesemployees but usually would transfer employees to otherjobs instead. That is what he did when he received reportsthat certain employeesmight be engaging in campaigningthatalthough shewould never haveinstigatedany conversationsuch as this,she night haveagreedwith a member Whenasked if she rememberedanyone saying these remarks to her, she testified"not exactly."6Falstaff Brewing Corporation,128 NLRB 294.modifiedby 301 F 2d 216(C A 8, 1962),Hoistingand PortableEngineers,Local No 4 anditsBranchesof theInternationalUnion of OperatingEngineers.189 N LRB 366 RETAIL CLERKS UNION, LOCAL 770365during working hours. To engage in such activities duringworking hours was a violation of a work rule and itsviolationmerited disciplinary action. But I find that thedischarges of the six office employees on November 12, theday after DeSilva won the election for president of theUnion, was done in retaliation against them for their unionor campaign activities on behalf of Matelson and for theiropposition to DeSilva. Caldwell, who had worked for theUnion or the Union's Benefit Fund for 10 years, wasdischarged for th-z: assigned reason of too much use of thetelephone; Nelson, a 2-1/2 year employee because she kepta cluttered desk;McGlassen, a 6-month employee, for"discrepancies" in her work and for wasting time convers-ingwith a fellow employee; Panzera, a 1-1/2-yearemployee for talking a long time on the telephone and hermorale. The reasons assigned for the terminations of Coles,an 8-year employee, and Felder, a 3-1/2-year employee, aremore substantial, each having received written warningsduring 1971 about their work performance or conduct. Butin the cases of all six employees, Respondent was merelysetting forth the discrepancies or shortcomings of theemployees involved. None of the immediate supervisors,departmentheads,orevenExecutiveAdministratorMcKinstry took any part in the decision to terminate theseemployees.The decision was solely that of the chiefexecutive officer, President DeSilva, who did not testifybut stated in his letter to each of the discharged employees,dated the day after he won theelection, that the action hetook was in the best interest of the membership of thisUnion who expect "unqualified loyal and dedicatedservices." I find that he discharged them because of theirunion or campaign activities in opposition to his reelectionto president of the Union.CONCLUSIONS OF LAw1.By interrogating, polling, and soliciting employees totake actions which denied to them their rights underSection 7 of the Act,Respondent has engaged in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(1) of the Act.2.By statements creating the impression of surveillanceof employees engaged in rights protected by Section 7 oftheAct,Respondent has violated Section 8(a)(1) of theAct.3.By discharging Marjorie Caldwell,Janet Coles, LoisFelder,SallyMcGlassen,SherryNelson,and GracePanzera on November 12, 1971, because of their supportforMatelson for president of the Union,Respondent hasengaged in unfair labor practices affecting commercewithin the meaning of Sections 8(a)(3) and(1) and 2(6) and(7) of the Act.4.Respondent did not violatethe Act byits dischargeof Carl A.Palmer,nor did it engage in illegal conduct asalleged in paragraphs 8(b), (c) and(h) of the complaint.REMEDYIn order to effectuate the policies of the Act, I find itnecessary that Respondent be ordered to cease and desistfrom the unfair labor practices found and from like orrelated conduct violative of the Act, and to take certainaffirmative actions.Respondent having discriminatorily discharged six em-ployees, I find it appropriate that it be ordered to offerthem full reinstatement,with backpay computed on aquarterly basis, plus interest at 6 percent per annum, asprescribed in F.W.Woolworth Company,90 NLRB 289(1950), andIsis Plumbing & Heating Co.,138 NLRB 716(1962), from date of discharge to date reinstatement isoffered.[Recommended Order omitted from publication.]